DETAILED ACTION

America Invents Act

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Elaine K. Lee 4 February 2021. The application has been amended as follows: Replace the claimset filed 15 January 2021 with the following set of claims:

40. (Currently Amended) A computer-based method of detecting anomalies using at least one processor coupled with a memory and a knowledge database, the memory storing software instructions and the knowledge database storing a plurality of datasets, each dataset comprising at least one descriptor-value pair having a descriptor associated with a value, the method comprising: 
wherein the qualifier represents a normal state of the value as it relates to the associated descriptor and is determined using one or more representative standard values extracted from the knowledge database or at least one external database connected to the at least one processor via a network interface; 
identifying, by the at least one processor, at least one anomaly in one or more datasets of the plurality of datasets, wherein the at least one anomaly includes at least one descriptor-value pair associated with one or more conditions of interest, and a value that deviates from the qualifier associated with the at least one descriptor beyond a threshold value for the descriptor, the threshold value being determined at least in part 
designating, by the at least one processor, the at least one anomaly as a significant anomaly by using a cross-validation protocol distinct from the protocol used to identify the at least one anomaly, wherein the cross-validation protocol comprises receiving and analyzing information external to the one or more datasets in the knowledge database including the at least one identified anomaly, the external information derived from the at least one external database and including a user-defined standard to associate the anomaly with the one or more conditions of interest, and wherein the processor is programmed to modify the cross-validation protocol 
associating, by the at least one processor, the significant anomaly with the at least one human or machine-based expert; and 
communicating, by the at least one processor, with the at least one human or machine-based expert. 

41. (Previously Presented) The method of claim 40, wherein the plurality of datasets is distributed over a network of databases that are informationally coupled to each other. 

42. (Previously Presented) The method of claim 40, wherein the plurality of datasets is analyzed in transit or at the point of collection. 

43. (Previously Presented) The method of claim 40, wherein the plurality of datasets includes data derived from a single person. 

44. (Previously Presented) The method of claim 40, wherein the plurality of datasets includes environmental data related to a defined geographical area. 



46. (Previously Presented) The method of claim 40, wherein the threshold value for the descriptor is further chosen according to at least one of the following: an a priori standard, a statistically determined standard, a standard derived by an algorithm, a comparison with historical values, a comparison with boundary conditions, a predicted value, an analysis of confidence factors, and a user-defined standard. 

47. (Previously Presented) The method of claim 40, further comprising generating an association notification when the significant anomaly is associated with a human. 

48. (Currently Amended) The method of claim 40, further comprising transmitting a notification to the at least one associated human. 

49. (Currently Amended) An anomaly detection system comprising: 
at least one processor; 
a knowledge database coupled with the at least one processor, the knowledge database storing a plurality of datasets, each dataset comprising at least one descriptor-value pair having a descriptor associated with a value; 
at least one memory coupled with the at least one processor, the at least one memory storing software instructions executable by the at least one processor to perform operations comprising: 
represents a normal state of the value as it relates to the associated descriptor and is determined using one or more representative standard values extracted from the knowledge database or at least one external database connected to the at least one processor via a network interface; 
identifying at least one anomaly in one or more datasets of the plurality of datasets, wherein the at least one anomaly includes at least one descriptor-value pair having a descriptor associated with one or more conditions of interest, and a value that deviates from the qualifier associated with the at least one descriptor beyond a threshold value for the descriptor, the threshold value being determined at least in part 
designating the at least one anomaly as a significant anomaly by using a cross-validation protocol distinct from the protocol used to identify the at least one anomaly, wherein the cross-validation protocol comprises receiving and analyzing information external to the one or more datasets having the at least one anomaly, the external information derived from the at least one external database and including a user-defined standard to associate the at least one anomaly with the one or more conditions of interest, and wherein the processor is programmed to modify the cross-validation protocol 
associating the significant anomaly with at least one human or machine-based expert; and 
communicating with the at least one human or machine-based expert. 

50. (Previously Presented) The system of claim 49, wherein the plurality of datasets is distributed over a network of databases that are informationally coupled to each other. 

51. (Previously Presented) The system of claim 49, wherein the plurality of datasets is analyzed in transit or at the point of collection. 

52. (Previously Presented) The system of claim 49, wherein the plurality of datasets includes data derived from a single person. 

53. (Previously Presented) The system of claim 49, wherein the plurality of datasets includes environmental data related to a defined geographical area. 

54. (Previously Presented) The system of claim 49, wherein the plurality of datasets includes vehicle data related to a defined geographical area and time period. 



56. (Currently Amended with Proposed Examiner’s Amendment) A non-transitory computer readable medium comprising instructions executable by a computer processor to execute processing comprising: 
associating a qualifier with at least one descriptor wherein the qualifier represents a normal state of the value as it relates to the associated descriptor and is determined using one or more representative standard values extracted from the knowledge database or at least one external database connected to the at least one processor via a network interface; 
identifying at least one anomaly in at least one dataset of a knowledge database storing a plurality of datasets, each dataset comprising at least one descriptor-value pair having a descriptor associated with a value, wherein the at least one anomaly includes at least one descriptor-value pair associated with one or more conditions of interest, and a value that deviates from the qualifier associated with the at least one descriptor beyond a threshold value for the descriptor, the threshold value being determined at least in part 
designating the at least one anomaly as a significant anomaly by using a cross-validation protocol distinct from the protocol used to identify the at least one anomaly, wherein the cross-validation protocol comprises receiving and analyzing information external to the at least one dataset having the at least one identified anomaly, the external information derived from the at least one external database and including a user-defined standard to associate the at least one identified anomaly with the one or more conditions of interest, and wherein the processor is programmed to modify the cross-validation protocol 
associating the significant anomaly with at least one human or machine-based expert; and 
communicating with the at least one human or machine-based expert. 

57. (Previously Presented) The computer readable medium of claim 56, wherein the plurality of datasets is distributed over a network of databases that are informationally coupled to each other. 



59. (Previously Presented) The computer readable medium of claim 56, wherein the plurality of datasets includes data derived from a single person.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 40-59: 
The rejections of the claims under 35 USC 101 and 112 have been withdrawn in view of the amendments to the claims. 
	The prior art of record, including Goodall et al. (U.S. Patent 8,090,592 Bl), Nolte (U.S. PG-Pub 2011/0077965 Al), and Fan et al. (U.S. Patent 7,424,619 Bl), does not teach or suggest the following features:
associating a qualifier with at least one descriptor wherein the qualifier represents a normal state of the value as it relates to the associated descriptor and is determined using one or more representative standard values extracted from the knowledge database or at least one external database connected to the at least one processor via a network interface; 
identifying at least one anomaly in at least one dataset of a knowledge database storing a plurality of datasets, each dataset comprising at least one descriptor-value pair 
designating the at least one anomaly as a significant anomaly by using a cross-validation protocol distinct from the protocol used to identify the at least one anomaly, wherein the cross-validation protocol comprises receiving and analyzing information external to the at least one dataset having the at least one identified anomaly, the external information derived from the at least one external database and including a user-defined standard to associate the at least one identified anomaly with the one or more conditions of interest, and wherein the processor is programmed to modify the cross-validation protocol when a secondary confirmation of a relationship is found between an anomalous descriptor-value pair and the at least one identified anomaly in the one or more datasets by analyzing the plurality of datasets to determine one or more predictive standards; 
associating the significant anomaly with at least one human or machine-based expert; and 
communicating with the at least one human or machine-based expert. 





Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
26 March 2021